Appellate Case: 21-6135     Document: 010110720733       Date Filed: 08/04/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           August 4, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  JAMES EZELL,

        Petitioner - Appellant,

  v.                                                         No. 21-6135
                                                      (D.C. No. 5:20-CV-00226-G)
  SCOTT CROW,                                                (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, KELLY, and ROSSMAN, Circuit Judges.**
                   _________________________________

       Petitioner-Appellant James Ezell, a state inmate appearing pro se, seeks a

 certificate of appealability (COA) to appeal from the denial of his petition for a writ

 of habeas corpus. 28 U.S.C. § 2441; Ezell v. Crow, No. CIV-20-226, 2021 WL

 4449278, at *1 (W.D. Okla. Sept. 28, 2021). Mr. Ezell challenges a prison

 disciplinary proceeding on due process grounds. To be granted a COA, Mr. Ezell

 must make “a substantial showing of the denial of a constitutional right.” 28 U.S.C.



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 21-6135    Document: 010110720733        Date Filed: 08/04/2022     Page: 2



 § 2253(c)(2). The district court rejected his constitutional claims on the merits, so he

 “must demonstrate that reasonable jurists would find the district court’s assessment

 of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,

 484 (2000). Exercising jurisdiction under 28 U.S.C. § 1291, we find that some of

 Mr. Ezell’s due process claims cannot be resolved on summary judgment, so we grant

 a COA on those claims and instruct the district court to vacate its judgment and to

 resolve those claims after a hearing. On all other claims, we deny a COA.



                                       Discussion

       This case stems from a disciplinary proceeding on May 3, 2018, at James

 Crabtree Correctional Center in Oklahoma, where Mr. Ezell was housed as a state

 prisoner. Ezell, 2021 WL 4449278, at *1. That day, a correctional officer executed

 an incident report stating that Mr. Ezell had “thr[own] a cup of urine and feces at

 [him] that landed on [his] hands and pants legs” when the officer attempted to place

 hand restraints on Mr. Ezell. Id. (quoting R. 179). According to the Oklahoma

 Department of Corrections (ODOC), Mr. Ezell signed a corresponding offense report

 that he had received a copy of the written charge against him, realized his right to

 remain silent, pled guilty, and waived his right to an appeal. Aplee. Br. at 4; R. 178.

 According to Mr. Ezell, he “never received the offense reports” and “[p]rison

 official[s] forged [his] signatures on the report.” Aplt. Br. at 2; see also R. 215–16.

 Mr. Ezell’s resulting punishment was “a $20.00 fine, a canteen restriction of 180



                                             2
Appellate Case: 21-6135    Document: 010110720733        Date Filed: 08/04/2022    Page: 3



 days, and a loss of 30 earned time credits.” Ezell, 2021 WL 4449278, at *1. His

 subsequent appeal was denied because of his alleged waiver. Id.

       After pursuing his state remedies, Mr. Ezell filed the instant petition.1 R. 6–14

 (Original Petition); R. 215–21 (Amended Petition). The Respondent (the director of

 ODOC) moved to dismiss the petition. R. 225–35. The magistrate judge

 recommended construing Respondent’s motion as a motion for summary judgment.

 R. 283–94. Mr. Ezell did not object to this construction. Ezell, 2021 WL 4449278,

 at *1 n.2; see also R. 295–304. The district court adopted the magistrate judge’s

 recommendation, granted summary judgment, and denied the petition. Ezell, 2021

 WL 4449278, at *3.

       Mr. Ezell alleges that his due process rights were violated because: (1) he did

 not receive his offense report; (2) his signature was forged; and (3) the correctional

 facility did not follow its own procedures by allowing a disciplinary hearing

 coordinator to be involved in investigating and prosecuting his case and in wrongly

 transferring him to a “supermax” prison. Ezell, 2021 WL 4449278, at *1–3; R. 215–

 21. Because prison regulations do not create enforceable procedural rights, Estate of

 DiMarco v. Wyo. Dept. of Corr., 473 F.3d 1334, 1341 (10th Cir. 2007), and Mr.

 Ezell was not in fact transferred to a supermax prison, Ezell, 2021 WL 4449278, at

 *3, we deny a COA on argument three. However, we consider arguments one and


       1
         Because Mr. Ezell challenges prison disciplinary proceedings that revoked
 good-time credits, he appropriately brought his action as one for habeas relief under
 28 U.S.C. § 2241. See Preiser v. Rodriguez, 411 U.S. 475, 487–88 (1973); McIntosh
 v. U.S. Parole Comm’n, 115 F.3d 809, 811–12 (10th Cir. 1997).
                                            3
Appellate Case: 21-6135    Document: 010110720733       Date Filed: 08/04/2022    Page: 4



 two because due process entitles Mr. Ezell to “advance written notice of the

 disciplinary charges” and “an opportunity, when consistent with institutional safety

 and correctional goals, to call witnesses and present documentary evidence in his

 defense.” Superintendent, Mass. Corr. Inst. at Walpole v. Hill, 472 U.S. 445, 454

 (1985).

       Mr. Ezell has alleged that he was not given notice of his charges and not given

 any opportunity to provide a defense because his signature acknowledging receipt

 and waiving his right to an appeal was forged. Aplt. Br. at 2. He supports these

 allegations with an affidavit. R. 278–81. Respondent provides a correctional

 officer’s affidavit claiming the opposite. R. 326–27. That correctional officer is the

 same officer who was assigned to Mr. Ezell’s disciplinary case. R. 326.

       We review de novo the district court’s grant of summary judgment, taking the

 facts in the most favorable light for the nonmovant and drawing all reasonable

 inferences in his favor. Eckard v. State Farm Mut. Auto. Ins. Co., 25 F.4th 1275,

 1277 (10th Cir. 2022). We cannot follow the district court in giving Respondent’s

 affidavit weight, but disregarding Mr. Ezell’s as “conclusory and self-serving.” See

 Ezell, 2021 WL 4449278, at *2 (quoting Hall v. Bellmon, 935 F.2d 1106, 1111 (10th

 Cir. 1991)). “Material factual disputes cannot be resolved at summary judgment

 based on conflicting affidavits.” Hall, 935 F.2d at 1111.

       We also question whether “Petitioner’s [alleged] signatures on the Offense

 Report and Disciplinary Disposition Report are substantially similar to his signatures

 on other documents.” Ezell, 2021 WL 4449278, at *2. We consider the three

                                            4
Appellate Case: 21-6135    Document: 010110720733         Date Filed: 08/04/2022   Page: 5



 contested signatures, see R. 241, 243, to be less clear than, and distinguishable from,

 Mr. Ezell’s signatures elsewhere in the record, see R. 239, 244, 257, 259–60; see

 also, e.g., R. 14, 221. We are not handwriting experts — and that is the point. Mr.

 Ezell has made a substantial showing of a violation of a constitutional right, and

 summary judgment cannot lie.

       Accordingly, we GRANT a COA as to arguments one and two, but deny a

 COA as to argument three and any other challenges. We GRANT the motion to

 proceed IFP, VACATE the district court’s entry of summary judgment, and

 REMAND to the district court for further proceedings.


                                             Entered for the Court


                                             Paul J. Kelly, Jr.
                                             Circuit Judge




                                            5